REASONS FOR ALLOWANCE
1.	Claims 1 – 8, 13 – 21, 31, 33 and 35 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	Claim 31 has been amended to cancel the optional language (e.g., deleting the first flow) from the claim.
	Applicants’ Arguments/Remarks filed July 21, 2021 with respect to the rejection of claim 31 under 35 U.S.C. 112(b) have been considered and they are persuasive.  Figure 8 shows the structure of a device with a data processing apparatus 802 and a processor 855 in combination with a network interface 848 and a data storage system 808 for performing the steps with reference to the flow charts.  
According to a prior art search on the claimed invention, Civanlar et al. (US Pub. No. 2018/0131602) disclose a controller in a software defined network (SDN) facilitating communications between a first host and a second host, the controller controlling at least a first forwarder and a second forwarder in the SDN, the first host, attached to the first forwarder, originating a packet flow with the second host, attached to the second forwarder, as its destination, the method comprising: (a) determining a flow header for packets in the packet flow; (b) sending a first control message to the first forwarder to swap an original packet header of packets in the packet flow with the flow header determined in (a) prior to forwarding packets towards the second forwarder; (c) sending a second control message to the second forwarder to swap the flow header with the original packet header prior to sending packets towards the second host (para. 0005).
However, Civanlar et al. fail to disclose the claimed features as recited in claims 1, 13 and 31 when considering each claim individually as a whole. 

3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .




/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473